Citation Nr: 1645388	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, including as secondary to
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2010 rating decision by the Department of Veterans Affairs (VA),
Regional Office (RO), in Muskogee, Oklahoma.

In June 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2014, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's February 2010 notice of disagreement, he contended that the VA had not obtained his medical records from VAMC Muskogee, Oklahoma from 1992 through current.  Records from VAMC Muskogee, Oklahoma from 1992 through August 18, 1997 were requested by the RO; however, the records are not contained in the claims file.  There is not a negative response in writing associated with the claims file regarding the records from VAMC Muskogee, Oklahoma from 1992 through August 18, 1997 nor is there a formal finding of unavailability.  These records, along with any additional, pertinent VA or private treatment records should be obtained and associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.  

After any additional evidence has been associated with the claims file, request that the examiner who conducted the January 2016 VA examination, or if the examiner is no longer available, a suitable replacement, review the claims file and prepare an addendum opinion regarding whether the Veteran's back disability is related to service, including as secondary to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's treatment records from the VA Medical Center in Muskogee, Oklahoma from 1992 through August 18, 1997.  Any negative response should be in writing and associated with the claims file.  If advised that these records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran.

2.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After any additional evidence has been associated with the claims file, request that the examiner who conducted the January 2016 VA examination, or if the examiner is no longer available, a suitable replacement, review the claims file and prepare an addendum opinion.  The examiner should opine as to the following:

a. whether it is at least as likely as not that the Veteran's back disability is etiologically related to or had its onset in service. 

b. whether it is at least as likely as not that the Veteran's back disability was caused or aggravated (chronically worsened) by his service-connected right ankle condition and/or right knee disability, to include the aggregate impact of both disabilities.

Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

